Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon et al. (US Pat. 7,827,201, hereinafter “Gordon”) in view of Tao (CN 103177127A).
Regarding claim 1, Gordon discloses an improved database dual-core storage system based on an optical disk storage device, comprising: a server in a computer system, a magnetic disk storage device and an optical disk storage device connecting to the server via data connection, a database management system, a data processor and a data connector installed on the server (Fig. 1, The storage devices in the storage devices 4 may be, for example, conventional magnetic disks, optical disks such as CD-ROM or DVD based storage, magneto-optical (MO) storage, or any other type of non-volatile storage devices suitable for storing large quantities of data); 
wherein the database management system is arranged for completing database management and data management of the magnetic disk storage device and for completing database management and data management of the optical disk storage device in response to data requests (col. 5, lines 5-11, services read and write requests from client in the storage server); 

wherein the data connector is arranged for creating data connection between the database base core and the database extension core in response to data requests (col. 8, lines 2-20; a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer tree is the storage server's internal representation of the data blocks for a file. Each buffer tree has an inode at its root (top-level). An inode is a data structure used to store information, such as metadata, about the file, whereas the data blocks are structures used to store the actual data for the file). While Gordon discloses dividing data into multiple extents for storage, Gordon does not explicitly discloses a splitting data for database management.  However, Tao discloses record splitting module (abstract, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tao into Gordon to allow splitting by record the database (310) that module (u6) completes on disk according to the capacity of optical disk medium and splits, and forms the label information of subdata base (Tao: step 12).


 one or more processor, and a memory couples to the processor for executing a field structure generation module, a record index generation module, a storage space allocation module, a storage space status module, a record linkage module (col. 8, lines 2-20; a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer tree is the storage server's internal representation of the data blocks for a file. Each buffer tree has an inode at its root (top-level). An inode is a data structure used to store information, such as metadata, about the file, whereas the data blocks are structures used to store the actual data for the file), a record split module, a database structure generation module and a dual-core generation module (Tao, abstract, claim step 12); 
wherein the field structure generation module is configured to read field structure information of each record of the database and write the field structure information of each record of the database into a database file and the database management system, wherein the field structure information comprises a data type and a data length of each field of the record (col. 11, lines 35-45, an object map in the container can be accessed to determine the physical location of the object within the container, such as by determining the starting address of the data object and the length of the data object, using the object index value of the identifier); 
wherein the record index generation module is configured to record index information of each record of the database and write the index information of each record of the database into the database file or the database management system (col. 11, lines 31-41; using the object index value of the identifier. The physical location of the container and the object within the container st para: committing batched updates to disk, closing the container, and other operations); 
wherein the storage space allocation module is configured to record position information of allocated standard storage units of each record in the database file, and write the position information into the database file or the database management system (col. 5, 1st para.); 
wherein the storage space status module (Tao, abstract: memory space status) is configured to record free space information of the allocated standard storage units in the database file, and write the free space information into the database file or the database management system (col. 10, allocates the memory for it, and the call cclose( ) frees the memory for it). The call cread( ) takes a handle to a container, the object ID within that container indicating the object to be recalled); 
wherein the record linkage module is configured to combine the field structure information, the index information, the position information and the space information of the standard storage units of each record of the database to form database properties data, and write the database properties data into the database file or the database management system (col. 8, lines 2-20; a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer tree is the storage server's internal representation of the data blocks for a file. Each buffer tree has an inode at its root (top-level). An inode is a data structure used to store information, such as metadata, about the file, whereas the data blocks are structures used to store the actual data for the file); 

wherein the database structure generation module is configured to form an independent data file for the database structure of the database, wherein the database management system is configured to create an optical disk database having a database structure identical to the magnetic disk database on an optical disk or create a magnetic disk database having the same database structure in other magnetic disk storage device based on the independent data file (pdf: p. 4/8, 3rd para from bottom up); 
wherein the dual-core generation module is configured to create a database base core or a database file of the database base core, and a database extension core or a database file of the database extension core in the magnetic disk database in the magnetic disk storage device by the database management system, or create a database base core or a database file of the database base core, and a database extension core or a database file of the database extension core in the optical disk database on the optical disk by the database management system, and write creation information into the database file or the database management system (col. 10, allowing writing to database storage). 

Regarding claim 3, Gordon in view of Tao discloses the improved database dual-core storage system based on optical disk storage device according to claim 1, wherein the data 
wherein the filed configuration model is configured to configure fields of a database base core and fields of a database extension core based on a data type and a data length of each field of records, and form subrecords of the base core and subrecords of the extension core, and write field configuration information into the database file or the database management system (col. 8, lines 35-45, an object map in the container can be accessed to determine the physical location of the object within the container, such as by determining the starting address of the data object and the length of the data object, using the object index value of the identifier); 
wherein the data input model is configured to write data of the corresponding fields into the database base core and the database extension core in the magnetic disk or the database base core and the database extension core on the optical disk respectively based on the fields of the database base core and the fields of the database extension core configured by the filed configuration model according to the command of the database management system (Gordon, col. 11, lines 35-45, various fields for data file). 

Regarding claim 4, Gordon in view of Tao discloses the improved database dual-core storage system based on optical disk storage device according to claim 1, wherein the data connector comprises a dual-core connection model which is configured to connect a subrecord of the database base core and a corresponding subrecord of the database extension core to form an integral record according to the command of the database management system (col. 8, lines 2-20; a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer tree is the storage server's internal 

Regarding claim 5, Gordon in view of Tao discloses the database dual-core storage system of a server in a computer system based on optical disk storage device according to claim 4, wherein the database dual-core storage system comprises program instructions to perform a process of storing data into a database base core and a database extension core in a magnetic disk storage device and an optical disk storage device, wherein the program instructions comprise the steps of: 
when transferring data forward: making requests to configure fields of a database base core and fields of a database extension core in a database for the data processor by the database management system, then configuring the fields of the database base core and the fields of the database extension core by the data processor based on a data type and a data length of each field of records (Gordon, col. 11, lines 35-45, various fields for data file); making requests to write data of the corresponding fields into the database base core and the database extension core respectively (col. 4, blocks can be divided into multiple extents [as base core and extension] for storing multiple data objects within a block, allowing the extents to be the smallest unit of storage space. The storage space within the logical container is maintained by the containerization layer, or by the file system layer that includes the containerization functionality; col. 5, services read and write requests from client in the storage server) for the data processor by the database management system, then writing the data of the corresponding fields into the database base core and the database extension core respectively by the data processor (col. 8, 
when transferring data backward: making requests to configure fields of the database base core and fields of the database extension core in a database for the data processor by the database management system, then returning information of the configured fields of the database base core and the configured fields of the database extension core by the data processor (Gordon, col. 11, lines 35-45, various fields for data file), and obtaining the information of the configured fields of the database base core and the configured fields of the database extension core by the database management system (Gordon, col. 11, lines 35-45, various fields for data file); 
making requests to write data of the corresponding fields into the database base core and the database extension core respectively (col. 4, blocks can be divided into multiple extents [as base core and extension] for storing multiple data objects within a block, allowing the extents to be the smallest unit of storage space. The storage space within the logical container is maintained by the containerization layer, or by the file system layer that includes the containerization functionality; col. 5, services read and write requests from client in the storage server) for the data processor by the database management system, then returning information of the data written into the database base core and the database extension core by the data processor, and obtaining the information of the data written into the database base core and the database extension core by the database management system; and forming information of integral records from the information of the data written into the database base core and the database extension core by the data connector (col. 8, lines 2-20; a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer 

Regarding claim 6, Gordon in view of Tao discloses the database dual-core storage system of a server in a computer system based on optical disk storage device according to claim 4, wherein the database dual-core storage system comprises program instructions to perform a process of creating a database directly in an optical disk storage device and storing data into a database dual-core, wherein the program instructions comprises the steps of: 
obtaining capacity parameters of optical disk storage media by the database management system (col. 4, last para.); 
creating a database file on the optical disk storage media by the database structure generation module (col. 4); 
creating a database base core and a database extension core in a database on the optical disk storage media by the dual-core generation model (col. 4); 
configuring fields of the database base core and fields of the database extension core by the filed configuration model (col. 4); 
adding subrecords of the base core and subrecords of the extension core into the database file on the optical disk storage media through the data input module, retaining written field structure information of the corresponding subrecords of the base core and the corresponding subrecords of the extension core through the field structure generation module, retaining index information of the corresponding subrecords of the base core and the corresponding subrecords 
determining whether to reach the capacity value of the storage space of the optical disk, if no, repeating the above operation, updating the retained database properties data (col. 4);
 when the capacity of the database reaches the capacity value of the storage space of the optical disk, writing the retained database properties data into the database on the optical disk by the database management system, and completing the creation of the database on the optical disk and the storage of the subrecords of the base core and the subrecords of the extension core (Gordon, col. 4; also Tao); 
connecting the subrecord of the base core and the corresponding subrecord of the 

Regarding claim 7, Gordon in view of Tao discloses the database dual-core storage system of a server in a computer system based on optical disk storage device according to claim 4, wherein the database dual-core storage system comprises program instructions to perform a process of transferring a database created in a magnetic disk and data stored in a database dual-core onto optical disks, wherein the program instructions comprises the steps of: 
obtaining capacity parameters of optical disk storage media by the database management system (col. 4); 
splitting a database in a magnetic disk according to the capacity of the optical disk storage media through the record split module by the database management system, and forming marked information of subdatabases (Tao, step 12); 
creating a database file on a corresponding optical disk by the database structure generation module (col. 4); 
creating a database base core and a database extension core in the database on the optical disk by the dual-core generation model (col. 4); 
configuring fields of the database base core and fields of the database extension core on the optical disk according to the fields of the database base core and the fields of the database extension core in the magnetic disk by the filed configuration model (col. 4);
 writing data of the fields of corresponding subrecords of the base core and corresponding subrecords of the extension core into the database base core and the database extension core on the corresponding optical disk respectively by the data input module (col. 4, blocks can be 
writing field structure information of the corresponding subrecords of the base core and the corresponding subrecords of the extension core into the database file on each optical disk through the field structure generation module (col. 4, blocks can be divided into multiple extents [as base core and extension] for storing multiple data objects within a block, allowing the extents to be the smallest unit of storage space. The storage space within the logical container is maintained by the containerization layer, or by the file system layer that includes the containerization functionality; col. 5, services read and write requests from client in the storage server); 
writing index information of the corresponding subrecords of the base core and the corresponding subrecords of the extension core into the database file on each optical disk through the record index generation module  (col. 11, lines 31-41; using the object index value of the identifier. The physical location of the container and the object within the container may be encoded into the identifier of a particular object. The identifier can include various fields, for example, the version field, container ID field, and object index field); 
writing position information of standard storage units of the corresponding subrecords of the base core and the corresponding subrecords of the extension core into the database file on each optical disk through the storage space allocation module (col. 4);
 recording space information of the standard storage units through the storage space 
forming corresponding database properties data of the database on each optical disk through the record linkage module (col. 8, lines 2-20; a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer tree is the storage server's internal representation of the data blocks for a file. Each buffer tree has an inode at its root (top-level). An inode is a data structure used to store information, such as metadata, about the file, whereas the data blocks are structures used to store the actual data for the file), and completing the creation of the database on each optical disk and the storage of the subrecords of the base core and the subrecords of the extension core (col. 4); 
connecting the subrecords of the base core and the corresponding subrecords of the extension core to form integral records through the dual-core connection model according to the command of the database management system (col. 4). 

Regarding claim 8, Gordon discloses a method for improving data processing by performing direct creation of a database in an optical disk storage device which comprises one or more optical disks and storage of data into a database dual-core, wherein the direct creation of the database in the optical disk storage device and the storage of data into the database dual-core are performed in response to a request to the server (Fig. 1, The storage devices in the storage devices 4 may be, for example, conventional magnetic disks, optical disks such as CD-ROM or DVD based storage, magneto-optical (MO) storage, or any other type of non-volatile storage devices suitable for storing large quantities of data), wherein the method comprises: 
obtaining capacity parameters of optical disk storage media by the database management system (col. 4); 

creating a database base core and a database extension core in a database on the optical disk storage media by the dual-core generation model (col. 4-5); 
configuring fields of the database base core and fields of the database extension core by the filed configuration model (col. 11, lines 31-41; using the object index value of the identifier. The physical location of the container and the object within the container may be encoded into the identifier of a particular object. The identifier can include various fields, for example, the version field, container ID field, and object index field); 
adding subrecords of the base core and subrecords of the extension core into the database file on the optical disk storage media through the data input module, retaining written field structure information of the corresponding subrecords of the base core and the corresponding subrecords of the extension core through the field structure generation module (col. 11, lines 31-41; using the object index value of the identifier. The physical location of the container and the object within the container may be encoded into the identifier of a particular object. The identifier can include various fields, for example, the version field, container ID field, and object index field), retaining index information of the corresponding subrecords of the base core and the corresponding subrecords of the extension core through the record index generation module (col. 11, lines 31-41; using the object index value of the identifier. The physical location of the container and the object within the container may be encoded into the identifier of a particular object. The identifier can include various fields, for example, the version field, container ID field, and object index field), retaining position information of standard storage units of the corresponding subrecords of the base core and the corresponding subrecords of the extension 
 determining whether to reach the capacity value of the storage space of the optical disk, if no, repeating the above operation, updating the retained database properties data (col. 4); 
when the capacity of the database reaches the capacity value of the storage space of the optical disk, writing the retained database properties data into the database on the optical disk by the database management system, and completing the creation of the database on the optical disk and the storage of the subrecords of the base core and the subrecords of the extension core (col. 4; Tao abstract, step 12) 
connecting the subrecords of the base core and the corresponding subrecords of the extension core to form integral records through the dual-core connection model according to the command of the database management system. While Gordon discloses dividing data into multiple extents for storage, Gordon does not explicitly discloses a splitting data for database management.  However, Tao discloses record splitting module (abstract, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tao into Gordon to allow splitting by record the 


Regarding claim 9, Gordon discloses a method for improving data processing by performing transfer of a database created in a magnetic disk storage device of a server in a computer system and data stored in a database dual-core into an optical disk storage device which comprises one or more optical disks, wherein the transfer of the database created in the magnetic disk storage device and the data stored in the database dual-core into the optical disk storage device are performed in response to a request to the server (Fig. 1, The storage devices in the storage devices 4 may be, for example, conventional magnetic disks, optical disks such as CD-ROM or DVD based storage, magneto-optical (MO) storage, or any other type of non-volatile storage devices suitable for storing large quantities of data), wherein the method comprises: 
obtaining capacity parameters of optical disk storage media by the database management system (col. 4); 
splitting a database in a magnetic disk according to the capacity of the optical disk storage media through the record split module by the database management system, and forming marked information of subdatabases (Tao step 12);
 creating a database file on a corresponding optical disk by the database structure generation module (col. 4); 
creating a database base core and a database extension core in the database on the optical disk by the dual-core generation model (col. 4-5); 

writing data of the fields of the corresponding subrecords of the base core and the corresponding subrecords of the extension core into the database base core and the database extension core on the corresponding optical disk by the data input module (col. 4, blocks can be divided into multiple extents [as base core and extension] for storing multiple data objects within a block, allowing the extents to be the smallest unit of storage space. The storage space within the logical container is maintained by the containerization layer, or by the file system layer that includes the containerization functionality; col. 5, services read and write requests from client in the storage server); 
writing field structure information of the corresponding subrecords of the base core and the corresponding subrecords of the extension core into the database file on each optical disk through the field structure generation module; writing index information of the corresponding subrecords of the base core and the corresponding subrecords of the extension core into the database file on each optical disk through the record index generation module (col. 4, blocks can be divided into multiple extents [as base core and extension] for storing multiple data objects within a block, allowing the extents to be the smallest unit of storage space. The storage space within the logical container is maintained by the containerization layer, or by the file system layer that includes the containerization functionality; col. 5, services read and write requests from client in the storage server); 
writing position information of standard storage units of the corresponding subrecords of the base core and the corresponding subrecords of the extension core into the database file on 
recording space information of the standard storage units through the storage space status module (Tao, abstract: memory space status);
 forming corresponding database properties data of the database on each optical disk through the record linkage module, and completing the creation of the database on each optical disk and the storage of the subrecords of the base core and the subrecords of the extension core (col. 8, lines 4-20, a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer tree is the storage server's internal representation of the data blocks for a file. Each buffer tree has an inode at its root (top-level). An inode is a data structure used to store information, such as metadata, about the file, whereas the data blocks are structures used to store the actual data for the file); 
connecting the subrecords of the base core and the corresponding subrecords of the extension core to form integral records through the dual-core connection model according to the command of the database management system (col. 4-5).
While Gordon discloses dividing data into multiple extents for storage, Gordon does not explicitly discloses a splitting data for database management.  However, Tao discloses record splitting module (abstract, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tao into Gordon to allow splitting by record the database (310) that module (u6) completes on disk according to the capacity of optical disk medium and splits, and forms the label information of subdata base (Tao: step 12).

Conclusion
Tao. US Pub. 20150193473.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154